*748ORDER
The government’s motion to dismiss this appeal on the ground of mootness is GRANTED. See Clark v. Martinez, 543 U.S. 371, 376 n. 3, 125 S.Ct. 716, 160 L.Ed.2d 734 (2005) Rodriguez v. Hayes, 578 F.3d 1032, 1044 (9th Cir.2009); Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991). This appeal is dismissed as moot.
Because this mootness was caused by the unilateral act of the government, we vacate the decision of the district court and remand with instructions to dismiss the petition as moot. See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 25, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994) (stating that equitable considerations favor vacatur “when mootness results from unilateral action of the party who prevailed below”); see also Alvarez v. Smith, — U.S. —, 130 S.Ct. 576, 581-84, — L.Ed.2d — (2009).
APPEAL DISMISSED; REMANDED with instructions.